 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit Typographical Union No. 18, InternationalTypographical Union, AFL-CIO and The Eve-ning News Association, The Detroit News andLocal 289, Graphic Arts International Union,AFL-CIO. Case 7-CD-424March 22, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of a charge by The Evening NewsAssociation, the Detroit News, hereafter the Em-ployer. The charge alleges that the Detroit Typo-graphical Union No. 18, International Typographi-cal Union, AFL-CIO, hereafter DTU, violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed conduct with an object of forcingor requiring the Employer to continue to assigncertain work to employees represented by DTUrather than to employees represented by Local 289,Graphic Arts International Union, AFL-CIO,hereafter GAIU.A hearing was held before Hearing OfficerJoseph Canfield on November 9, 1982,' in Detroit,Michigan. All parties appeared at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, briefswere filed on behalf of the Employer, DTU, andGAIU.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated and we find that the Em-ployer is a Michigan corporation with its principalplace of business at Detroit, Michigan, where it en-gages in the publication of the Detroit News, adaily and Sunday newspaper of general circulation.During the calendar year 1981, a representativeperiod, the Employer was a member of and sub-scribed to the Associated Press and United PressInternational which are interstate news services,and derived gross revenues from its publishing op-i Except as noted, all dates are 1982.266 NLRB No. 99eration in excess of $1 million. During the sameperiod, the Employer had gross revenues in excessof $50,000 for the publication of advertisementsplaced from outside the State of Michigan. Ac-cordingly, we find that the Employer is engaged ina business affecting commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdic-tion in this proceeding.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that DTUand GAIU are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute consists of the color separa-tion of ads by the pasteup method.B. Background and Facts of the DisputePrior to July, the color separation of ads wasperformed for some years by the Employer's en-graving room employees, who are represented byGAIU, utilizing the film stripping method. Thismethod essentially involved the making of negativeimages from which the color was separated. InJuly, the Employer changed its procedure and in-stituted the pasteup method for most of its colorseparation work.2Essentially this method entailsthe pasting of separate portions of the ads to photo-graphic mats. The Employer assigned this work toits composing room employees who are represent-ed by DTU. Shortly thereafter, GAIU filed agrievance protesting the assignment of this work tocomposing room employees and requesting itsreturn to engraving room employees. In accord-ance with contractual procedures, this grievancewas processed through at least one step of thegrievance/arbitration procedure and was scheduledfor presentation to the joint standing committee.This meeting was canceled and the Employer filedthe present charge following its receipt of a letterfrom the president of DTU wherein he threatened"immediate economic action" if any attempt weremade to remove the work from composing roomemployees. It is undisputed, and the parties stipulat-ed, that there is no agreed-upon method for thevoluntary adjustment of the dispute which wouldbind all parties.I Four color ads continue to be separated by the film strippingmethod. These multicolor ads are a very small percent of the ad business.548 DETROIT TYPOGRAPHICAL UNION NO. 18C. The Contentions of the PartiesThe Employer contends that its assignment ofthe work to composing room employees represent-ed by DTU should not be changed because it isbased on contract provisions, efficiency, economy,past assignment, the need for additional work inthe composing room, and the absence of any ad-verse impact on the photoengravers represented byGAIU. DTU contends that the Employer is con-tractually obligated to assign all pasteup work toemployees it represents and argues that the assign-ment of color separation work to composing roomemp'loyees has had little impact on either unit.DTU notes also that composing room employeespreviously performed color separation work by themetal-form method prior to the Employer's con-version some years ago to the "cold type" filmstripping method of color separation and its result-ing assignment of this work to the photoengravers.GAIU argues that the Employer should return tothe traditional method of color separation by filmstripping. This method, GAIU argues, enables thecolor separation work to be performed more effi-ciently and more accurately as compared to thepasteup method. GAIU notes that it has contrac-tual jurisdiction over film stripping.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.As noted above, the DTU threatened the Em-ployer with "immediate economic action" with theobject of forcing the Employer to continue assign-ing the work to employees it represents rather thanto those represented by GAIU. It is undisputed,and the parties stipulated, that there is no agreed-upon method of voluntary adjustment of the dis-pute which would bind all of the parties. It is wellestablished that grievance or arbitration proceed-ings which do not involve all of the parties to thedispute are not an adequate method of adjustmentwithin the meaning of Section 10(k).3Upon the entire record, we find that there is rea-sonable cause to believe that Section 8(b)(4)(D) hasbeen violated; that there is no agreed-upon methodfor the resolution of this dispute; and thus that theI Warehouse Employees' Union Local 169, a/w the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(Frankford Quaker Grocery Company, Inc.), 218 NLRB 310, 312 (1975),and cases cited therein at fn. 8.dispute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors. Wehave considered the following factors in makingour determination.41. Collective-bargaining argreementsDTU's contract, with the Employer at section7(a), defines that Union's jurisdiction and classifica-tions as including, inter alia, "all composing roomwork," "paste makeup with reproduction proofs,"and "employees processing the product of photo-typesetting machines, including ...paste makeupof all type," and "paste makeup serving as thecompleted copy for the camera." This section alsoprohibits the Employer from making "any otheragreement" covering this work, however, it recog-nizes and permits the continuation of a certainvolume of "promotional advertising paste makeup"by "persons in other departments."Article II of GAIU's contract provides that theUnion's position as to its proper jurisdiction is: "theprocess of photoengraving and its attendant work"including, inter alia, stripping. It makes no refer-ence to pasteup work. We find that this factorfavors an award of the disputed work to employeesrepresented by DTU.2. Relative skills, company practice, andemployer preferenceComposing room employees traditionally haveperformed all of the Employer's pasteup work withthe apparent exception of certain promotional ad-vertising work. There is no evidence that the pho-toengravers ever have performed pasteup work.The Employer has assigned the color separationwork to composing room employees and is satisfiedwith their performance. Accordingly, we find thesefactors favor an award of the disputed work to em-ployees represented by DTU.3. Possible job loss and efficiency of operationAccording to the Employer's undisputed testimo-ny, there has been little impact on photoengravingdepartment employees following its assignment ofthis work to the composing room. There has beenno reduction in the number of photoengravers em-4We note here that the Employer has chosen to have color separationwork performed by the pasteup method. We will not determine whether,as GAIU argues, film stripping is the more appropriate method for colorseparation. Rather, we determine only which group of employees shouldperform this work using the pasteup method.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed and no layoffs are contemplated. The as-signment to the composing room has resulted in amore efficient use of employees. The Employernotes that many of its DTU-represented employeesreceived a lifetime job guarantee at the time of itsconversion to a "cold type" operation and thatthere currently is insufficient work to keep all ofthese employees busy. Thus, the assignment of thecolor separation work to the composing roomsomewhat offsets this problem. Thus, we find thesefactors favor an award of the disputed work to em-ployees represented by DTU.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatcomposing room employees who are representedby DTU are entitled to perform the work in dis-pute. In making this determination, we are award-ing the work in question to employees who arerepresented by the DTU but not to that Union orits members. The present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees employed by The Evening News As-sociation, The Detroit News, who are representedby Detroit Typographical Union No. 18, Interna-tional Typographical Union, AFL-CIO, are enti-tled to perform color separation by the pasteupmethod.550